MASSEY, Chief Justice.
I respectfully dissent.
I believe that two purposes or intents might be inferred from the language used in the contract. Obviously the appellees are denying this and insisting that the only purpose which might be inferred is the institution of drilling operations by appellants in the first disturbance of the surface of the earth at the site thereof. Appellants likewise deny this, and insist that the only purpose which might be inferred was the obtaining of oil or gas in paying quantities for the benefit of both sets of parties.
If two purposes or intents may be inferred from the language used and the main purpose clearly appears, such main purpose will control. This rule means that where language is used which is susceptible of two meanings, that meaning will be adopted which does not contradict the main purpose of the instrument, as evident on its face. 10 Tex.Jur., p. 273, “Contracts”, sec. 159, “Intention of Parties”.
In the case of Struss v. Stoddard, Tex.Civ.App., Fort Worth, 1953, 258 S.W.2d *239413, at page 417, writ ref., ti. r. e., I stated as follows: “A ‘dry hole’ will therefore never be considered a well of any kind or character with respect to a contract for the drilling of a ‘well’ for oil or gas, unless by express wording of the contract, or by necessary implication from the general intent and leading purpose to be accomplished thereby, it must be so considered.”
I believe the main or leading purpose to be accomplished by the contract between the parties was in accordance with the contention made by appellants as the sole purpose. I therefore am of the opinion that appellants should be held to have performed their obligations under the contract in accordance with its provisions.
Furthermore, I believe that the drilling to a deeper level, as was performed at the north well, would be a “commencement” in accord with the provisions of the contract.
I believe judgment should be rendered for appellants.